            Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 1 of 37




                       ,17+(81,7('67$7(6',675,&7&2857
                            )257+(',675,&72)&2/80%,$
                                           
                                           
&(17(5)25%,2/2*,&$/',9(56,7< 
'()(1'(562):,/'/,)(DQG$1,0$/               &DVH1RFY 710 
/(*$/'()(16()81'                         
                                                                
              3ODLQWLIIV
Y

0$5.(63(5LQKLVRIILFLDOFDSDFLW\DV
6HFUHWDU\RI'HIHQVHet al

              'HIHQGDQWV
              


                                 '(&/$5$7,212)%5,$16(*((

,%ULDQ6HJHHGHFODUHDVIROORZV

        ,DPDVHQLRUDWWRUQH\ZLWK&HQWHUIRU%LRORJLFDO'LYHUVLW\DQGDPFRXQVHOIRU3ODLQWLIIV

LQWKHDERYHFDSWLRQHGPDWWHU,VXEPLWWKLVGHFODUDWLRQLQVXSSRUWRI3ODLQWLIIV¶5HSO\LQ

6XSSRUWRI0RWLRQIRU6XPPDU\-XGJPHQWDQG2SSRVLWLRQWR'HIHQGDQWV¶&URVV0RWLRQIRU

6XPPDU\-XGJPHQW

        $WWDFKHGKHUHWRDV([KLELWVWRWKLV'HFODUDWLRQDUHWUXHDQGFRUUHFWFRSLHVRIWKH

IROORZLQJ

           ([KLELW86)LVKDQG:LOGOLIH6HUYLFH&RQVHUYDWLRQ5HFRPPHQGDWLRQVIRUWKH
           3URSRVHG%RUGHU,QIUDVWUXFWXUH3URMHFWVLQ3LPDDQG&RFKLVH&RXQWLHV$UL]RQD  
           
           ([KLELW%XUHDXRI/DQG0DQDJHPHQW/HWWHUWR86&XVWRPVDQG%RUGHU3URWHFWLRQ
           UHJDUGLQJ6DQ3HGUR5LYHU  
           
    ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

    



                                                      
Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 2 of 37
    Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 3 of 37
























                    ([KLELW

         Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 4 of 37




Conservation Recommendations for the Proposed Border Infrastructure
Projects in Pima and Cochise Counties, Arizona

Recommended Best Management Practices Common to All Species

Coordination
   Ɣ Coordination with land managers throughout the process is greatly appreciated.

Timing

   Ɣ Limit timing of work to daylight hours to minimize disturbance to nocturnal animal
     activities.
   Ɣ Consider avoiding the migratory bird nesting season (February 1 – August 31)
   Ɣ If the migratory bird nesting season (February 1 – August 31) cannot be avoided, locate
     and identify bird nests before grubbing and clearing activities. Active nests should be
     avoided to the extent practicable.

Footprint minimization
   Ɣ Footprint demarcation: Use flagging or temporary fencing to clearly demarcate project
     construction area perimeters, including access roads, with the land management agency.
     Do not disturb soil or vegetation outside of that perimeter.
   Ɣ Minimize ground disturbance: Use areas already disturbed by past activities for
     staging, parking, laydown, and equipment storage. If site disturbance is unavoidable,
     minimize the area of disturbance by scheduling deliveries of materials and equipment to
     only those items needed for ongoing project implementation.
   Ɣ Minimize ground disturbance: Limit grading or topsoil removal to areas where this
     activity is absolutely necessary for construction, staging, or maintenance activities.
   Ɣ Minimize ground disturbance: Restrict vegetation removal to the smallest possible
     project footprint. Limit the removal of trees, cacti, and shrubs to the smallest amount
     needed to meet the objectives of the project. If vegetation must be removed outside the
     permanent project footprint, allow natural regeneration of native plants by cutting
     vegetation with hand tools, mowing, trimming, or using other removal methods that
     allow root systems to remain intact.
Vegetation
   Ɣ Control invasive species in the project area. Avoid the introduction of exotic, invasive
     species.
   Ɣ Minimize vegetation disturbance: Stabilize and revegetate with native species,
     including cottonwood and willow saplings at washes and arroyos, to provide erosion and
     sedimentation control. Disturbed areas would also be sprayed with a hydroseed mixture
     to establish an herbaceous cover more rapidly.
   Ɣ Maintain vegetation and eliminate lights in washes to encourage animal passage and
     connectivity when gates are open.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 5 of 37




   Ɣ Develop a fire strategy to minimize wildfire risk from accidental ignitions. Fire starts in
     low elevation areas could foster the spread of fire-prone nonnative grasses which affect
     habitat for species, such as the Sonoran desert tortoise.
Trenching and Footings
   Ɣ Schedule daily periodic inspections of active trenches to remove trapped animals before
     they could succumb to exposure.
   Ɣ Provide escape ramps with a maximum 45 degree angle within trenches with reasonable
     spacing to allow entrapped animals to escape.

Border Barrier Features
   Ɣ Cap bollards: Immediately cap bollards to prevent bird mortality associated with
       accessible cavities.
   Ɣ Ensure that cement footings are flush with the ground to allow small animals to move
       more freely through the bollards.
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages.
       ż If fencing must be placed in and adjacent to these drainages, mark the fence
           (permanent flagging and striping) to prevent bird collisions.
   Ɣ Lower fence height, where feasible, or provide virtual fence in areas important for birds
       and bats. These include vegetated perennial, intermittent, and ephemeral drainages; and
       areas with agaves.
   Ɣ Increase bollard spacing to a width greater than 4 inches to allow wildlife passage.
   Ɣ Incorporate wildlife gates or open areas for passage, particularly in areas known to be
       wildlife corridors for larger mammals, tortoises, and turtles.

Lighting
   Ɣ Avoid installation of lights (lights inhibit wildlife movement for some species and
       attract flying species that may collide with fence or become disoriented).
   Ɣ If lights must be installed:
       ż Incorporate red spectrum instead of LED/white; red/lower temperature lighting is
           best, diminishing incrementally to white light. Keep under 3000K if feasible.
       ż Consider lowest possible luminosity.
       ż Focus angle downwards, with cover.
       ż Place as far apart as possible.
       ż Utilize sensors or dimmers.
       ż Turn on only when absolutely necessary.

Hydrology
   Ɣ Avoid impacts to groundwater by obtaining treated water from outside the immediate
      area for construction use.
   Ɣ Implement the CBP-approved Spill Protection Plan to ensure any contaminants
      hazardous to the environment are properly handled.
   Ɣ Protect hydrological processes:
      ż Design, maintain, and monitor fence to ensure proper water flow
      ż Keep water-ways open (this could benefit wildlife movement too)
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 6 of 37




     ż Clear debris around structures after flood events
   Ɣ Monitoring hydrological impacts above and below the border
   Ɣ Preserve wildlife corridors in drainages and wetlands. The Quitobaquito wetland and
     riparian area is particularly important to many rare species. Learn of its location, and
     preserve its function as much as possible.

Road Use
   Ɣ Ingress/Egress - ensure speed limit compliance; stay on road; and limit the number of
      trips to reduce the likelihood of causing disturbance to and collisions with wildlife.

Routine BMPs
   Ɣ Brief all design, construction, and maintenance personnel on CBPs Best Management
       Practices, in addition to those presented here.
   Ɣ Obtain gravel or topsoil (if they are needed) that are clean and acceptable to the land
       management agency, from existing developed or previously used sources, not from
       undisturbed areas adjacent to the project area.
   Ɣ Limit all equipment maintenance, staging, laydown, and dispensing of fuel, oil, etc., to
       designated upland areas, to avoid contaminating natural aquatic and wetland systems with
       runoff.
   Ɣ Limit work within drainages to dry periods to reduce downstream water quality
       effects.

Recommended Offsetting Measures
   Ɣ Restore unauthorized routes.
   Ɣ Funding for species monitoring and recovery actions, including monitoring species’
     movements to assess the effects of border barriers in areas with and without border
     barriers.
   Ɣ Incorporate openings for species larger than 4” wide (Ex. Cat holes in RGV for ocelots,
     ground slots for desert tortoises).
   Ɣ Install additional technology (cameras, sensors, etc.) to the east and west of the fence
     segments and near other gaps where higher quality habitat exists to deter the entry of
     illegal pedestrians, particularly into the mountainous regions and larger riparian areas.
   Ɣ Provide information to the Service on jaguar, ocelot, wolf, and other large carnivores
     (i.e., mountain lion, bobcat, bear) sightings obtained through remote video surveillance
     (or any other means like direct observation) along the border to help understand and
     identify important usage areas.
   Ɣ Convert any new water wells to wildlife waters as appropriate and in cooperation with
     land managers.

PIMA COUNTY - 43.6 miles continuously
   Ɣ Cabeza Prieta National Wildlife Refuge [CPNWR]
   Ɣ Organ Pipe Cactus National Monument [OPCNM]
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 7 of 37




Listed Species: Sonoran pronghorn, western yellow-billed cuckoo, Acuna cactus, Sonoyta mud
turtle, Quitobaquito pupfish (desert pupfish)
Species of Concern/Trust Species: cactus ferruginous pygmy owl, lesser long-nosed bat,
Sonoran desert tortoise, monarch butterfly, 563 species of resident and migratory birds (Arizona
Bird Committee 2019).

SONORAN PRONGHORN (Antilocapra americana sonoriensis)
Concerns:
   Ɣ Nearly 70 percent of the border defining the range of the endangered population of
      Sonoran pronghorn will contain a border barrier with the completion of the proposed
      project.
   Ɣ The current vehicle fence is permeable to Sonoran pronghorn movement and pronghorn
      have been documented crossing the vehicle barrier into Mexico. While the U.S.
      endangered population is fairly isolated from the Pinacate (Mexico) population due to
      Mexican Highway 2, Mexico has installed underpasses along Highway 2. A study will be
      conducted to develop recommendations on improving these passage ways to facilitate
      movement of Sonoran pronghorn across Highway 2. Replacing the current vehicle fence
      with pedestrian fence in the range of the Sonoran pronghorn will restrict pronghorn
      movements and range, and move them in the direction of being entirely dependent on
      assisted migration for interaction and genetic exchange with the populations in Mexico.
   Ɣ Sonoran pronghorn are sensitive to human activities and disturbance. A number of
      studies (Hughes and Smith 1990, Landon et al. 2003, Krausman et al. 2004 and 2005,
      OPCNM 2013, Christianson 2017) have investigated and documented the effects of
      human activities (e.g., military aircraft and ground-based activities, vehicle and
      pedestrian activities) on Sonoran pronghorn. Effects include, but are not limited to,
      selecting areas with lower noise levels and avoidance of areas with higher noise levels;
      running away (in some cases running kilometers away) from vehicles and aircraft.
      Disturbance and flight of ungulates are known to result in a variety of physiological
      effects that are adverse, including elevated metabolism, lowered body weight, reduced
      fetus survival, and withdrawal from suitable habitat (Geist 1971, Harlow et al. 1987).
      Frequent disturbance imposes a burden on the energy and nutrient supply of animals
      (Geist 1971), which may be exacerbated in harsh environments such as those occupied by
      Sonoran pronghorn.
   Ɣ Activities associated with constructing, operating (e.g., lights), maintaining, and
      patrolling the fence are likely to result in disturbance to Sonoran pronghorn, making the
      southern boundary of the U.S. Sonoran pronghorn range unavailable for use by the
      species.
   Ɣ Additionally, with the construction of a pedestrian fence, the Service is concerned that
      illegal traffic and law enforcement response may shift to areas without a pedestrian fence,
      such as the Yuma County portion of CBNWR, a key area for Sonoran pronghorn
      recovery. Shifts in traffic could cause increased disturbance to Sonoran pronghorn and
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 8 of 37




       impacts to their habitat.




Recommendations/Solutions:
   Ɣ Footprint demarcation: Minimize impacts to Sonoran pronghorn and their habitats by
     using flagging or temporary fencing to clearly demarcate project construction area
     perimeters, including access roads, with the land management agency. Do not disturb soil
     or vegetation outside of that perimeter.
   Ɣ Ground disturbance: Minimize impacts to Sonoran pronghorn and their habitat by using
     areas already disturbed by past activities, or those that will be used later in the
     construction period, for staging, parking, laydown, and equipment storage. If site
     disturbance is unavoidable, minimize the area of disturbance by scheduling deliveries of
     materials and equipment to only those items needed for ongoing project implementation.
   Ɣ Speed limits: Obey all speed limits. If pronghorn are detected along or near the access
     roads, vehicles should slow to less than 15 mph until vehicles are a safe distance from the
     pronghorn (a safe distance is generally considered one at which pronghorn are not at risk
     of being struck by a vehicle or fleeing from a vehicle). If needed to prevent Sonoran
     pronghorn from fleeing or from being struck by a vehicle, vehicles should stop and allow
     Sonoran pronghorn to move away on their own volition.
   Ɣ Fawning season: Avoid project construction, ingress, and egress during the Sonoran
     pronghorn fawning season (March 15 to July 31).
    Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 9 of 37




Ɣ Trip minimization: Minimize the number of construction trips to and from the project
  site, particularly in important Sonoran pronghorn use areas.
Ɣ Vehicle minimization: Minimize the number of construction vehicles travelling to and
  from the project site.
Ɣ Helicopters: If helicopters must be used in project construction, ensure the ingress,
  egress, and staging are done outside of the Sonoran pronghorn range.
Ɣ Lights: Avoid lighting impacts by not using lights during project construction or fence
  operation. If night lighting is unavoidable: 1) use special bulbs designed to ensure no
  increase in ambient light conditions, 2) minimize the number of lights used, 3) place
  lights on poles pointed down toward the ground, with shields on lights to prevent light
  from going up into sky, or out laterally into landscape, and 4) selectively place lights so
  they are directed away from all native vegetative communities.
Ɣ Noise: Minimize noise from construction activities to the greatest extent possible.
  Additionally, avoid noise impacts during the night by conducting construction during
  daylight hours only. If construction must occur during non-daylight hours, minimize the
  duration and frequency of these activities to the greatest extent possible.
Ɣ Sonoran pronghorn coordination: Coordinate with Arizona Game and Fish
  Department, CPWNR, and OPCNM to obtain the most recent pronghorn location
  information in order to plan project activities in a manner to avoid and minimize impacts
  to Sonoran pronghorn to the greatest degree possible. .
Ɣ Sonoran pronghorn monitor:
  ż Ensure a qualified Sonoran pronghorn monitor is on-site during project construction,
       ingress, and egress in areas used by Sonoran pronghorn. The qualified monitor will
       survey for and monitor pronghorn in the project area.
  ż If Sonoran pronghorn are detected along ingress and egress routes, follow the
       Sonoran pronghorn speed limit conservation measure above.
  ż If Sonoran pronghorn are detected within one mile of the project site before
       construction commences for the day, do not commence construction activities until
       pronghorn have moved farther than one mile from the project site on their own
       volition.
  ż If Sonoran pronghorn are detected within one mile of the project site after
       construction activities have started, stop activities until pronghorn have moved farther
       than one mile from the project site on their own volition.
  ż The CBP Sonoran pronghorn monitor will have the full authority to delay and stop
       any project construction activities for the safety of Sonoran pronghorn.
Ɣ Reporting: Report detections of Sonoran pronghorn via electronic mail to the Service’s
  Arizona Ecological Services Field Office and the corresponding DOI land manager
  within 48 hours of the detection. The electronic mail will include the following details:
  a) if known, the coordinates and a description of the location of the where the Sonoran
  pronghorn was detected, b) the date and time of the detection, c) the method used to make
  the detection, and d) as available, other pertinent details, such as the behavior of the
  Sonoran pronghorn (i.e., was it standing, foraging, running, etc.).
Ɣ US Border Patrol Operations: Work with CPNWR to address potential shifts in illegal
  traffic into the Sonoran pronghorn range on CPNWR where no pedestrian fence exists.
  Ensure US Border Patrol activities are conducted in a manner that minimizes adverse
  effects to Sonoran pronghorn to the greatest extent possible, including conducting
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 10 of 37




       surveillance, deterrence, and interdiction efforts as close to the border as possible and on
       existing, authorized roads.

WESTERN YELLOW-BILLED CUCKOO (CUCKOO) (Coccyzus americanus)
Concerns:
   Ɣ Both migratory and breeding cuckoos occur in vegetated perennial, intermittent, and
      ephemeral drainages that cross the border and occur throughout the Tohono O’odham
      Nation. Human traffic that will be curtailed by the pedestrian fence on CPNWR and
      OPCNM to the west and Buenos Aires National Wildlife Refuge (BANWR) to the east
      will now be funneled into the U.S. through the Tohono O’Odham Nation’s vegetated
      perennial, intermittent, and ephemeral drainages occupied by cuckoos. Associated
      human habitat trampling, accidental or intentional fires, and noise and visual disturbance
      will increase in these drainages, adversely affecting cuckoos and their habitat.
Recommendations/Solutions:
   Ɣ Avoid pedestrian fencing in CPNWR and OPCNM that will result in funneling human
      traffic into perennial, intermittent, and ephemeral drainages on the Tohono O’odham
      Nation.
   Ɣ Fund cuckoo protocol surveys (June - September) in perennial, intermittent, and
      ephemeral drainages intersected by the proposed project.
   Ɣ Protect all perennial, intermittent, and ephemeral drainages intersected by the proposed
      project.

SONOYTA MUD TURTLE (Kinosternon sonoriense longifemorale)
Concerns:
   Ɣ The Sonoyta mud turtle is an isolated endemic mud turtle found in one location in
      southern Arizona and three current locations in northern Sonora, Mexico. The turtle was
      listed as Endangered in 2017, and just over 12 acres (approximately 5 hectares) of critical
      habitat was proposed in 2018. Proposed critical habitat is located in OPCNM, along the
      border (see map below), in affiliation with the Quitobaquito Springs, Pond, and the
      surrounding riparian area. Although the turtle can travel over land, the presence of water
      (for nesting, food, aestivation [similar to hibernation] and prevention of dessication) is
      critical to the Sonoyta mud turtle. Water with aquatic vegetation is key habitat for their
      insect prey and to offer shelter from predators.
   Ɣ Any activity that diminishes, contaminates, or changes hydrology of water in the range of
      the turtle could be detrimental to the species.
   Ɣ Because adult Sonoyta mud turtles’ shells are typically wider than 4 inches, they will not
      fit through the proposed wall slots, and the US population will become further separated
      from any remaining connectivity with the species in northern Sonora.

Recommendations/Solutions:
   Ɣ Provide fence gaps south of the US population location and north of the Mexican
     populations (see map) to allow for movement. This can enhance gene flow to promote
     long-term survival and prevent genetic bottlenecking (a reduction in genetic diversity) to
     allow resiliency and adaptation to changing conditions.
   Ɣ Prohibit contamination of Quitobaquito Pond and Springs. Decontaminate all equipment
     entering the vicinity of these wetlands per decon protocols.
        Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 11 of 37




    Ɣ Do not use herbicides within 0.3 miles within the known range of Sonoyta mud turtles.
    Ɣ To ensure water levels are stable in Quitobaquito Spring, do not drill any water wells
      within 5 miles to the west and 10 miles to the east of Quitobaquito Spring. This will
      preserve the Aguajita Wash and its watershed, located to the east of Quitobaquito Spring,
      that feeds the Spring and pond, which harbors Quitobaquito pupfish and Sonoyta mud
      turtle, along with the Quitobaquito tryonia, found nowhere else in the world.




Shaded box on Arizona/Mexico border depicts entire currently known range of Sonoyta mud turtle
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 12 of 37




QUITOBAQUITO PUPFISH (DESERT PUPFISH) (Cyprinodon eremus)
Concerns:
   Ɣ The Quitobaquito pupfish found at Quitobaquito Spring on OPCNM is a desert pupfish
      restricted to living in this Spring, and in a Sonoyta Creek location in Mexico.
   Ɣ The pupfish is vulnerable to changes in water quality and quantity (both surface and
      groundwater), and maintaining adequate, uncontaminated water is critical for this fish.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 13 of 37




Recommendations/Solutions:
   Ɣ Obtain treated water from outside the immediate area for construction use in order to
     avoid impacts to groundwater.
   Ɣ To ensure water levels are stable in Quitobaquito Spring, do not drill any water wells
     within 5 miles to the west and 10 miles to the east of Quitobaquito Spring. This will
     preserve the Aguajita Wash and its watershed, located to the east of Quitobaquito Spring,
     that feeds the Spring and pond, which harbors Quitobaquito pupfish and Sonoyta mud
     turtle, along with the Quitobaquito tryonia, found nowhere else in the world.
   Ɣ Limit any drilling, blasting, or excavation that could cause fractures or bedrock
     displacement that could allow water to escape from the Quitobaquito system.
   Ɣ Prevent any contamination of the water and surrounding area that could diminish water
     quality.
   Ɣ Do not use herbicides within 0.3 miles within the known range of Sonoyta mud turtles.

ACUÑA CACTUS (Echinomastus erectocentrus var. acunensis)
Concerns:
   Ɣ More than 78 percent of the known living acuña cactus individuals occur within 16.5 km
      (10.25 mi) of the border in either OPCNM or Sonora, Mexico.
   Ɣ Significant impacts may occur when travel moves off existing roads causing vegetation
      destruction (e.g. nurse plants, pollinator habitat), soil compaction (e.g. loss of native bee
      habitat), nonnative plant spread, dusting of plants, and, potentially, direct mortality of the
      acuña cactus by running over individuals.
   Ɣ Vehicle tracks and associated articles of clothing from cross-border violators were found
      within one of the six 20 by 50 m (66 by 164 ft) acuña cactus long-term monitoring plots
      in OPCNM.
   Ɣ Within populations, acuña cacti are typically spaced within 3 m (9.8 ft) of each other, and
      thus vehicle traffic through any population could potentially impact many individuals.
   Ɣ Many rare cacti of the Sonoran Desert are associated with an assortment of cactus species
      such as Opuntia engelmannii (Engelmann prickly pear), O. fulgida (jumping cholla), and
      Ferocactus wislizeni (Arizona barrel cactus), and native bunch grasses. Collectively,
      cacti within this habitat provide enough pollen to provision nests and support
      survivorship of their shared pollinator, Diadasia rinconis (no common name), which is a
      cactus specialist bee. Preservation of rare cacti necessarily also requires preservation of
      pollinator habitat and pollination corridors.
          ż Indirect impacts of development include fragmentation of rare plant and
              associated pollinator populations, which can reduce genetic vigor of the plants
              and result in degradation and fragmentation of habitat adjacent to development.
   Ɣ Introduced grasses as Pennisetum ciliare (buffelgrass) form continuous mats and remove
      open bare ground for nesting bees such as Diadasia spp. (Buchmann 2007, p. 13). These
      bees move nesting sites yearly to shed parasites, thereby requiring the continued
      availability of sandy, well-drained, bare ground available to create nests (Buchmann
      2012, pers. comm.).
   Ɣ Rare plant habitat should be relatively free from perennial grass invaders, as these alter
      structure, function, dominance, and disturbance regimes, and have been shown to
      drastically lower species diversity within the Sonoran Desert (Olsson et al. 2012, p. 10).
      Such changes have great potential to impact rare plants and their pollinators.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 14 of 37




   Ɣ Preservation of the mix of species and interspecific interactions they encompass greatly
     improves the chances for on-site survival of rare species (Tepedino et al. 1996, p. 245).
     Bee nesting habitat, foraging plants, and corridors must be preserved to protect rare
     species.
   Ɣ Low numbers of flowers offering little reward can lead to low rates of plants visited by
     pollinators (Wilcox and Neiland 2002, pp. 272–273).
Recommendations/Solutions:
   Ɣ Off road travel by vehicles within acuña cacti habitat should be done only when
     absolutely necessary. If unable to avoid the use of vehicles within acuña cacti habitat,
     routes should be planned utilizing established roads and vehicle paths when available and
     only conducted after the area has been surveyed and exclusion fencing erected.
   Ɣ Dust may negatively affect plant photosynthesis, respiration, transpiration, water use
     efficiency, leaf conductance, growth rate, vigor, and gas exchange. In order to minimize
     fugitive dust generation, vehicle speeds should be limited to 20 mph, or less, on all dirt or
     gravel roads and project proponents should conduct dust abatement at least once per day
     with additional applications as vehicle traffic, weight, and speed increases. Dust
     abatement measures include applying dust suppressants to the substrate, such as water.
     Water is the preferable medium for dust suppression.
   Ɣ Non-native grasses and forbs compete with acuña cacti for water and nutrients, reduce
     community composition and structure, and alter fire frequency and intensity. Whenever
     ground disturbing activities occur that may increase the presence of non-native plants,
     measures will be taken to reduce the possibility of invasion and spread in accordance
     with the project's weed management plan or accepted best management practices.
   Ɣ Temporary access roads and staging areas should be restored to pre-construction
     condition or better. Whenever possible, locally sourced native plant seed mixes and
     vegetative cacti propagules will be used during restoration. Whenever possible, native
     plants that will be damaged during construction activities should be salvaged either by
     the project proponent for replanting following construction, or by a non-profit entity such
     as the Arizona Sonora Desert Museum or the Cactus and Succulent Society of Arizona
     for replanting off site.
   Ɣ Training: Acuña cacti can be easily missed and damaged or destroyed during
     construction and other activities within their habitat. Acuña cacti awareness training will
     be conducted for all personnel prior to being allowed to enter the project site. Training
     must be conducted by an individual familiar with the species and able to identify it, as
     well as other cacti species. Training must include identification of the acuña cactus and
     all appropriate avoidance measures.
   Ɣ Survey: Prior to any construction or restoration related activity, a survey by a qualified
     biologists, botanist, or ecologist, should be conducted to identify the location of all acuña
     cacti within the action area. All location coordinates should be provided to the Arizona
     Game and Fish Department Heritage Data Management System for population size and
     range tracking. Biological monitors must be familiar with the species and able to identify
     it, as well as other cacti species.
   Ɣ Transplanting: While not currently an approved acuña cactus mitigation measure, in
     order to increase the general knowledge and understanding of transplanting of this taxon,
     any acuña cactus that are in the direct path of construction, or any of its associated
     activities, and cannot be avoided, can be transplanted to appropriate habitat and
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 15 of 37




     monitored for a minimum of three years to assess the effectiveness of relocation efforts.
     Transplanting may only be done by trained professionals holding valid Federal, State, and
     Tribal permits.
   Ɣ Seed collection: Loss of individuals affects population viability incrementally into the
     future through the loss of reproductive individuals, productivity, and genetic variability.
     To reduce this loss, the project proponent can secure, at a minimum, seeds of the
     individual cacti that will be impacted by the project. These seeds should be placed in a
     secure seed bank facility such as the Agricultural Research Service National Center for
     Genetic Resources Preservation in Fort Collins, Colorado for long-term storage and
     future use in restoration. Care should be taken to ensure that seed collection permits are
     in place prior to collection and that collection follow the protocols set forth by the Center
     for Plant Conservation.
CACTUS FERRUGINOUS PYGMY OWL (Glaucidium brasilianum cactorum)
Concerns:
   Ɣ Cactus ferruginous pygmy owls are small owls that typically nests in saguaro or organ
      pipe cactus cavities and hunt primarily at dawn and dusk. Nesting pairs establish
      territories, and these are often used for decades by members of the species.
   Ɣ Although they are capable of flying higher, their average flight height is 4 ½ feet above
      ground, flights are short and brief, and the owls avoid open spaces (Flesch et al. 2010).
   Ɣ Border barriers 30 feet or even 18 feet tall are likely to prevent transborder movement of
      pygmy owls, and could isolate populations from breeding opportunities.
Recommendations/Solutions:
   Ɣ Consider reducing the height of the fencing to 18 feet or less in areas where cross-border
      traffic has been controlled and/or where other tools and technology can adequately
      control cross-border traffic.
   Ɣ Avoid the removal of any columnar cacti and large trees (>18 feet).
   Ɣ Within appropriate habitat (Sonoran desert scrub with columnar cacti and dense
      woodlands), avoid construction from February to August unless surveys indicate that no
      cactus ferruginous pygmy-owls are nesting within one half mile of the proposed project.
   Ɣ Minimize the removal of vegetation adjacent to the proposed fencing. Pygmy-owls avoid
      crossing large open areas. Reducing the area without vegetation adjacent to the fence
      will reduce effects to the owl.

LESSER LONG-NOSED BAT (Leptonycteris curasoae yerbabuenae)
Concerns:
   Ɣ Although the lesser long-nosed bat was delisted due to recovery in 2018, and we are
      working with partners to implement the Post Delisting Monitoring Plan, its needs remain
      the same: suitable roost sites, abundant populations of columnar cacti and agaves from
      which to forage for nectar and pollen, and opportunities for nocturnal feeding and flying.
   Ɣ Roosts are critical to protection and successful rearing of the young. At times caves or
      abandoned mines are also used to shelter illegal immigrants; fires, human activities, and
      trash in roosts pose a threat to lesser long-nosed bats.
Recommendations/Solutions:
   Ɣ Eliminate or reduce proposed lighting.
   Ɣ Limit work on the fence replacement to daylight hours.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 16 of 37




   Ɣ Consider reducing the height of the fencing to 18 feet or less in areas where cross-border
     traffic has been controlled and/or where other tools and technology can adequately
     control cross-border traffic.
   Ɣ Identify any potential bat roosts within one mile of proposed construction activities. If
     any bat roosts are identified within one mile of the proposed construction activities,
     project activities should avoid those areas from April to October.
   Ɣ Offset impacts to bats by enhancing foraging habitat in proximity to disturbed areas.
     Such enhancement would generally include the planting of forage species such as agaves
     and columnar cacti (as appropriate) for nectar feeding bats and a diversity of native plant
     species (as appropriate) for insectivorous bats.
   Ɣ To the extent practicable, avoid disturbance to agave and other plant species that are used
     by lesser long-nosed bats for forage. If possible, salvage such cacti and agave and
     consider replanting.

SONORAN DESERT TORTOISE (Gopherus morafkaii)
Concerns:
   Ɣ The principal concern for Sonoran desert tortoises (SDTs) is maintaining genetic
      connectivity with populations that occur south of the International Border.
   Ɣ As a member agency of the Arizona Interagency Desert Tortoise Team, U.S. Customs
      and Border Protection (CBP) is a signatory of the “Candidate Conservation Agreement
      for the Sonoran Desert Tortoise (Gopherus morafkai) in Arizona” and has pledged to “...
      provide appropriate direction to CBP operations to facilitate SDT conservation actions on
      lands managed by other agencies” (AIDTT 2015).
   Ɣ In adherence to the Candidate Conservation Agreement noted above, we recommend
      CBP implement any specific conservation guidelines for Sonoran desert tortoise
      recommended by land managers of OPCNM and CPNWR which may help reduce
      adverse effects to tortoises from the construction, operations, and wall persistence phases
      of this proposed action.
Recommendations/Solutions:
   Ɣ To maintain some level of connectivity, gaps along the ground, regularly spaced (spacing
      can be refined later in time), with dimensions of 12 inches wide by 8 inches tall, should
      allow tortoises of most size classes to move through the barrier to maintain territories and
      allow for dispersal.

MONARCH BUTTERFLY (AND OTHER INSECT POLLINATORS) (Daneus plexippus
plexippus)
Concerns:
    Ɣ The Western population of monarch butterfly has declined precipitously since the 1990s,
       to about 5 percent of its previously measured numbers in 2018. As a species currently
       under review for federal listing as threatened, the monarch is found in areas of southern
       Arizona, typically during the spring and fall migratory period. In very warm years,
       monarch individuals are known to overwinter in southern Arizona instead of migrating to
       trees along the California coast or to evergreen groves in Michuacan, Mexico.
    Ɣ The monarch is entirely dependent upon laying eggs and rearing larvae on species of
       milkweed, which are their host plants. As adults, monarchs require floral nectar as food.
       While seeking locations to oviposit (lay eggs) and to feed, monarchs typically fly at the
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 17 of 37




     level of their host plants and nectar sources, which occur from the ground level up to the
     highest blooming flower in the surrounding vegetation. In southern Arizona along the
     border, the native vegetation is usually under 30 feet high, thus, foraging and oviposition
     (egg laying) could be interrupted by a border barrier.
   Ɣ When migrating, monarchs are known to fly at altitudes above 30 feet, so migrating
     monarchs will likely not be impacted by the proposed border barrier.
   Ɣ Other insect pollinators also tend to fly at the level of the resources they seek, such as
     plants, soils, and watering spots for food and shelter, predominantly located below 30 feet
     high. Many native butterflies are smaller than the size of the monarch butterfly, are year-
     round residents that do not migrate, and have less developed wing musculature. These
     tend to fly at lower levels, avoiding heights over about 15 feet. Some are habitat
     specialists that rarely fly above 10 feet high, and these species are particularly vulnerable
     to isolation and impediments to connectivity of genetic exchange and plant resources.
   Ɣ Because butterflies, bees, moths, and many other native pollinating insects are closely
     aligned with their host plants and native nectar sources for reproduction and survival, any
     influx of invasive plants that alters the availability of native plant resources could pose a
     problem to the long-term viability of bee, butterfly, and moth populations.
Recommendations/Solutions:
   Ɣ Consider alternating proposed border barrier with bollards of lower heights to allow for
     passage of lower flying monarchs and other pollinating insects, as well as foraging birds.
   Ɣ Minimize disturbance to native plants to provide food, shelter, and reproductive sites.
   Ɣ Minimize or avoid the introduction of non-native plants, and rehabilitate areas with only
     local native seed.

BIRDS (563 species in AZ, including both resident and migratory species)
Concerns:
   Ɣ Birds forage at heights ranging from the ground to the tree canopy level, searching for
      invertebrates, fish, frogs, lizards, insects, and seeds. The average height of the canopy
      along the border is less than 30 feet tall. Birds encountering the fence at foraging height
      are likely to perceive the fence as a barrier and are unlikely to fly higher than the tree
      canopy to cross and unlikely to maneuver themselves through the openings. The border
      fence will cut off part of the home range of any birds along the border. Many migratory
      birds, including listed species, that do not breed at the border stop to forage at the border
      on their way to and from their breeding grounds farther north.
   Ɣ Migrating and dispersing birds that fly lower than 30 feet have a greater probability of
      colliding with the border fence. For example, brown pelicans have already collided with
      the existing border fence in at least two different years in the Yuma area near the lower
      Colorado River. Young dispersing birds and short distance migrants that fly at lower
      elevations are more likely to collide with the fence than long-distance migrants flying at
      higher elevations. Many species, including listed species that do not breed along the
      border, fly through the border area on their way to and from their breeding grounds
      farther north.
   Ɣ Human traffic that will be curtailed by the pedestrian fence on CPNWR and OPCNM to
      the west and BANWR to the east will now be funneled into the U.S. through the Tohono
      O’Odham Nation’s vegetated perennial, intermittent, and ephemeral drainages.
      Associated human habitat trampling, accidental or intentional fires, and noise and visual
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 18 of 37




     disturbance will increase in these drainages, adversely impacting migratory and breeding
     birds and their habitat.
Recommendations/Solutions:
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages
     because the greatest density of breeding, dispersing, and migratory birds occurs in these
     corridors. Fencing across and adjacent to drainages impedes bird movement and increases
     the risk of fatal bird collisions.
   Ɣ In all habitats that cross the border, retain the existing vehicle fence rather than
     constructing a pedestrian fence. Although a vehicle fence and adjacent road also
     fragment the landscape, they are less of a barrier than a pedestrian fence. The taller the
     fence, the greater the barrier to migrating and foraging birds.
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages to
     reduce the probability that a) downstream habitat will be damaged by fence blowouts
     during storm events and b) habitat will be damaged from debris buildup along the fence
     and subsequent rerouting of flow.
   Ɣ Protect perennial, intermittent, and ephemeral drainages intersecting the proposed project.

COCHISE COUNTY - 19.7 miles total
   Ɣ Coronado National Memorial [CNM; 0.2 mi]
   Ɣ BLM’s San Pedro River Natural Resource Conservation Area [SPRNCA; 0.3 mi]
   Ɣ San Bernardino National Wildlife Refuge (SBNWR) & adjacent lands [SBNWR; 19.2
     mi]

Listed Species: ocelot, jaguar, Mexican gray wolf, southwestern willow flycatcher, western
yellow-billed cuckoo, northern Mexican gartersnake, Mexican spotted owl, Huachuca water
umbel, possibly Kearney’s blue star, Coshise pincushion cactus, Yaqui chub, Yaqui catfish,
Beautiful shiner, Yaqui topminnow, San Bernardino springsnail
Species of Concern/Trust Species: lesser long-nosed bat, Tumamoc globeberry, monarch
butterfly, 563 species of resident and migratory birds in Arizona (Arizona Bird Committee
2019).

OCELOT (Leopardus [Felis] pardalis) [CNM, SPRNCA]
Concerns:
   Ɣ Direct injury or mortality of ocelots could occur from collisions with vehicles, and
      remains the primary source of mortality for ocelots in the US.
   Ɣ Border barrier is proposed to be constructed in areas on the CNM and SPRNCA known
      to be corridors for ocelots and their prey. Ocelot movement between the US and Mexico
      has been documented in the area, and is compatible with vehicle fencing, yet not with 4
      inch bollard fencing, as proposed.
   Ɣ Ocelots are sensitive to auditory and visual stimuli arising from multiple components of
      the construction, maintenance, and existence of the proposed border barrier. Human
      presence (both pedestrians and vehicles), lights, and noise are associated with border
      activities.
   Ɣ Lights are known to cause changes in dispersal and movement patterns, behavior, and
      habitat use (Beir 1995, Longcore and Rich 2004). Noise impacts can affect wildlife in a
      number of ways, possibly causing changes in breeding behaviors, home range size and
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 19 of 37




     location, and habitat use, activity, and foraging patterns; increased stress response; and
     possibly damaged hearing if the noise is loud enough (Pater et al. 2009, NoiseQuest
     2013, Gaynor et al. 2018).
   Ɣ Disturbance to ocelots can result in behavioral changes, increased energetic expenditures,
     and interference with habitat use, including use of movement corridors, and movement
     patterns. These could lead to decreased dispersal opportunities; changes in home range
     size and location; increased inter- and intra-specific competition; increased difficulty
     meeting energetic needs; etc.
   Ɣ Because ocelots are primarily nocturnal and crepuscular (i.e., active at night and dawn
     and dusk, have huge eyes for night vision), activities that occur during dusk, night, and
     dawn are more likely to disturb ocelots when they are active. Daytime activities are less
     likely to disturb active ocelots, but could disturb resting ocelots if the activities are close
     to a den or resting location. Moreover, project activities in more remote areas may have a
     greater chance disturbing ocelots compared to activities in areas with high baseline levels
     of human use.
   Ɣ Ocelots are secretive animals that generally avoid areas of high human use and open
     exposed areas. They prefer to move through and use areas of dense vegetation for cover,
     which could be eliminated in areas near the proposed border barrier.
Recommendations/Solutions:
   Ɣ Design roads to minimize animal collisions and fragmentation of ocelot habitat.
   Ɣ Conduct construction and maintenance activities during daylight to avoid primary times
     when ocelots are active.
   Ɣ Eliminate or reduce use of lighting.
   Ɣ Retain vehicle fencing in areas known to be corridors.
   Ɣ Include gaps for ocelot movement, particularly in areas known to be corridors.
   Ɣ Provide vegetative cover leading up to and adjacent to fence to promote movement across
     the border through gaps, cat doors.

JAGUAR (Panthera onca) [CNM, SPRNCA]
Concerns:
   Ɣ Border barrier is proposed to be constructed in areas on the CNM and across 19.7 miles
      in eastern Arizona in and around SBNWR. These areas have been mapped as potential
      jaguar corridors in the Jaguar Recovery Plan (Figure 4). Additionally, SPRNCA may
      provide jaguar connectivity between the US and Mexico, as mapped in Figure 6, below,
      from Culver et al. (2009). Jaguar movement between the US and Mexico likely occurs in
      these areas and is compatible with vehicle fencing, yet not with 4 inch bollard fencing, as
      proposed.
   Ɣ Washes and riparian vegetation provides value as movement corridors for the jaguar.
      Human activity and elevated noise levels would disturb any jaguar in the immediate area
      during the construction period, and possibly hinder or impede jaguar movement into the
      US.
   Ɣ Jaguars are sensitive to artificial lighting and tend to avoid areas of lights and human
      activities.
   Ɣ Pedestrian fences that are designed to prevent illegal pedestrians from entering the US
      will inherently restrict jaguar movement across the border. Maintaining connectivity
      between Arizona and Sonora is critical to the continued persistence of jaguars in Arizona
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 20 of 37




     and New Mexico. Should all jaguar movement corridors be compromised, it is possible
     that the jaguar will become extirpated from the US, as it is believed the existence of
     jaguars in the US relies on interchange with jaguars in Sonora.
   Ɣ Unless gaps are provided, the fence will block jaguar movements across the border in the
     areas it is constructed, as jaguars are unlikely to jump over the 18-foot fence and it will
     be impossible for them to jump over a 30-foot fence. Also, because the fence will be
     impermeable to humans, jaguars will also be prevented from going through the fence.
   Ɣ This additional travel time would require jaguars to expend additional energy and
     increase the potential for encounters with humans, vehicles, and other stresses.
   Ɣ At either end of the proposed fence corridors jaguars could move around the ends of the
     fence, although the extent to which they will do so is unknown. Installation of the fence
     may cause an increase in illegal traffic and subsequent law enforcement activities at
     either ends of the fencing; increased illegal and law enforcement activities in these areas
     may impede jaguar movement across the border and result in general disturbance to
     jaguars and degradation of their habitat. The increased law enforcement presence is
     likely to reduce illegal traffic at some later time.
   Ɣ Vehicle traffic, foot traffic, litter, and presence of illegal entrants can affect habitat by
     altering composition, structure, and function of wildlife habitats. Vehicle and foot traffic
     can lead to the destruction of vegetation and degradation of riparian, wetland, and other
     sensitive habitats. This habitat alteration can lead to alteration of erosion patterns and
     changes in habitat conditions such as light, temperature, and humidity. Litter and the
     presence of UDAs can alter the behavior (i.e., foraging, predatory, and plant dispersal
     behaviors) of sensitive wildlife, such as jaguars. Accidental wildfires caused by UDAs
     have had devastating effects in native habitats not adapted to a regular fire regime and
     can encourage the invasion of invasive species that reduce habitat quality.
Recommendations/Solutions:
   Ɣ Retain vehicle fencing in areas likely to be corridors.
   Ɣ Include gaps for jaguar movement, particularly in areas likely to be corridors.
   Ɣ Design roads to minimize animal collisions and fragmentation of jaguar habitat.
   Ɣ Limit work within drainages to dry periods to reduce downstream water quality effects.
   Ɣ Stabilize and revegetate any temporarily disturbed soils with native species, including
     cottonwood and willow saplings at washes and arroyos, to provide erosion and
     sedimentation control. Spray disturbed areas with a hydroseed mixture to establish an
     herbaceous cover more rapidly.
   Ɣ Develop and implement engineering solutions (e.g., box culverts) in arroyos and washes.
   Ɣ Design solutions to prevent illegal traffic; such traffic would adversely affect habitat and
     disturb jaguars that might be using the wash. Additionally, maintain vegetation in these
     washes and do not place lights near such washes.
   Ɣ Support the Service in jaguar survey and monitoring efforts and conservation and
     recovery measures.
   Ɣ Install additional technology (cameras, sensors, etc.) to the east and west of the fence
     segments and near other gaps where higher quality habitat exists to deter the entry of
     illegal pedestrians, particularly into the mountainous regions and larger riparian areas
     (e.g., Peloncillo Mountains, San Pedro River). Provide information to the Service on
     jaguar and other felid (i.e., mountain lion, ocelot, and bobcat) sightings obtained through
     remote video surveillance (or any other means like direct observation) along the border.
        Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 21 of 37




Map of habitat connectivity and roadways of interest in the Borderlands Secondary Area as modeled by Stoner et al.
(2015). These areas in dark blue are good locations for enabling access for jaguars to move between the US and
Mexico. Of note are dark blue corridors in the area of the Coronado National Memorial, and possibly on the eastern
portion of San Bernadino National Wildlife Refuge in eastern Arizona near the New Mexico border.
        Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 22 of 37




Figure 6.1. from Culver et al. (2009). Map of the transboundary region including mountain ranges, rivers,
cities/towns, and political borders. Arrows indicate areas of importance for connectivity of black bear (BB), puma
(P), jaguar (J), bobcat (B), and ocelot (O). These areas are important for binational habitat protection. Map drawn by
Mickey Reed. Included with permission from the author.

MEXICAN GRAY WOLF (Canis lupis baileyi) [CNM, SPRNCA, SBNWR]
Concerns:
   Ɣ Recovery of the Mexican gray wolf is based on the establishment and maintenance of a
      minimum of two resilient, genetically diverse Mexican wolf populations distributed
      across ecologically and geographically diverse areas in the subspecies’ range in the
      United States and Mexico (U.S. Fish and Wildlife Service 2017).
   Ɣ To address the extinction risks of small population size and loss of gene diversity, the
      binational recovery approach, supported by many partners and with millions of dollars
      invested annually, involves the dispersal and expansion of the US and Mexico wolf
      populations to support increased population abundance and recovery in the wild (U.S.
      Fish and Wildlife Service 2017).
   Ɣ Similar to jaguars and other large top carnivores, Mexican wolves have large home
      ranges, and are known to disperse across international boundaries. Based on the mapping
      of Mexican wolf Recovery Focal Areas, below, areas of possible dispersal and
      connectivity between the US and Mexico occur where border barriers are proposed to be
      constructed, which would inhibit chances of recovery.
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 23 of 37




       Figure 3. Focal areas for Mexican wolf recovery in the United States and Mexico (USFWS 2017)

Recommendations/Solutions:
   Ɣ Retain vehicle fencing in areas likely to be corridors (see maps).
   Ɣ Include gaps for wolf movement, particularly in areas likely to be corridors.
   Ɣ Design roads to minimize animal collisions.
   Ɣ Develop and implement engineering solutions (e.g., box culverts) in arroyos and washes.
   Ɣ Support the Service in Mexican gray wolf survey and monitoring efforts and conservation
     and recovery measures.
   Ɣ Install additional technology (cameras, sensors, etc.) to the east and west of the fence
     segments and near other gaps where higher quality habitat exists to deter the entry of
     illegal pedestrians, particularly into the mountainous regions and larger riparian areas
     (e.g., Peloncillo Mountains, San Pedro River). Provide information to the Service on
     Mexican gray wolf (in addition to other large carnivore) sightings obtained through
     remote video surveillance (or any other means, like direct observation) along the border.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 24 of 37




SOUTHWESTERN WILLOW FLYCATCHER (Empidonax traillii extimus) [SBNWR,
SPRNCA]
Concerns:
   Ɣ Southwestern willow flycatchers (SWFL) likely do not breed along the border fence but
      they do breed nearby occasionally on the San Pedro River. They migrate to and from
      breeding sites north of the border along the lower Colorado River and San Pedro River
      and stop to forage on their way. Willow flycatchers forage at heights ranging from the
      ground to the tree canopy level, searching for insects. Fencing adjacent to or across these
      rivers likely impedes movement for foraging and migrating willow flycatchers.
   Ɣ Disturbance to SWFL may occur from both auditory and visual stimulus arising from the
      construction and maintenance of the proposed border barrier.
   Ɣ Human presence (both pedestrians and vehicles), lights, and noise can result in increased
      energetic expenditures due to increased movement rates and probabilities of flight
      response, habitat avoidance, and interference with habitat use, including during the
      breeding season. Disturbance can also expose SWFL to increased predation.
   Ɣ The degree of potential disturbance would depend on the spatial extent, location, timing,
      frequency, and duration of actions associated with the border barrier. In general, larger
      (in size), longer (in duration), and/or more frequent projects are more likely to disturb
      SWFL resulting in adverse behavioral changes. Projects that are smaller, shorter, and/or
      less frequent are less likely to disturb SWFL.
Recommendations/Solutions:
   Ɣ Avoid fencing in and adjacent to the San Pedro River because fencing impedes willow
      flycatcher movement and increases the risk of fatal bird collisions.
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages to
      reduce the probability that a) downstream habitat will be damaged by fence blowouts
      during storm events and b) habitat will be damaged from debris buildup along the fence
      and subsequent rerouting of flow.

WESTERN YELLOW-BILLED CUCKOO (Coccyzus americanus) [SPRNCA, SBNWR]
Concerns:
   Ɣ Both migratory and breeding cuckoos occur in many vegetated perennial, intermittent,
      and ephemeral drainages that cross the border including Coronado National Monument,
      San Pedro River, and Black Draw. Other unsurveyed drainages crossing the border may
      also support cuckoos.
   Ɣ Cuckoos forage at heights ranging from the ground to the tree canopy level, searching for
      large insects, lizards, and frogs. The average height of the canopy along the border is less
      than 30 feet tall. Cuckoos encountering the fence at foraging height are likely to perceive
      the fence as a barrier and are unlikely to fly higher than the tree canopy to cross and
      unlikely to maneuver themselves through the openings.
   Ɣ Cuckoos have large home ranges and can fly 0.5 miles daily to forage. The border fence
      will cut off part of the home range of any cuckoos along the border.
Recommendations/Solutions:
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages
      because cuckoos forage and breed in these habitats. Fencing across and adjacent to
      drainages impedes cuckoo movement and increases the risk of fatal bird collisions.
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 25 of 37




   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages to
     reduce the probability that a) downstream habitat will be damaged by fence blowouts
     during storm events and b) habitat will be damaged from debris buildup along the fence
     and subsequent rerouting of flow.

MEXICAN SPOTTED OWL (Strix occidentalis lucida) [CNM]
Concerns:
   Ɣ Mexican spotted owls (MSOs) inhabit closed-canopy forests (riparian, mixed conifer,
      pine-oak, and pinyon-juniper woodland) and steep, narrow, entrenched, rocky canyons
      and cliffs. They are nocturnal and hunt for rodents and other prey at night.
   Ɣ Critical habitat for MSO is designated within the proposed project area (see map below).
   Ɣ MSOs exhibit very high nest fidelity, often using the same nesting locations for decades.
   Ɣ Nesting and breeding season for MSO runs from March 1 - June 30. During this time,
      MSO pairs tend nests and rear fledglings, and are particularly sensitive to disturbance.
Recommendations/Solutions:
   Ɣ Avoid border activities during the breeding season, from March 1 - June 30.
   Ɣ Before any action, a qualified biologist should conduct surveys for MSOs. If a nest is
      found, no activities or maintenance should be conducted within 1300 feet of the nest until
      the young have fledged.
   Ɣ Avoid lights in areas known to have MSOs or nests.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 26 of 37




NORTHERN MEXICAN GARTERSNAKE (Thamnophis rufipunctatus) [SBNWR, SPRNCA]
Concerns:
   Ɣ Northern Mexican gartersnakes hunt for aquatic prey in streams and lakes, and move,
      breed, and rest primarily in terrestrial habitats associated with riparian areas. Northern
      Mexican gartersnakes could be affected in regions associated with the San Pedro River
      and intermittent streams draining the Huachuca Mountains as well as in the vicinity of the
      SBNWR.
   Ɣ Adverse effects to the gartersnakes, such as injury or death, could occur from the
      construction (temporary) and enforcement (permanent) phases of the proposed action.
      During construction, gartersnakes could be injured or killed by vehicles and heavy
      equipment, or via exposure if entrapped in trenches associated with barrier construction.
   Ɣ After construction, gartersnakes could be injured or killed by vehicle strikes associated
      with the higher frequency of vehicular patrols along roads associated with the barrier
      wall.
   Ɣ The barrier itself is not anticipated to affect movement between gartersnake populations
      on either side of the International Border.
Recommendations/Solutions:
   Ɣ Providing escape ramps at regularly spaced intervals within open trenches will help avoid
      entrapment of gartersnakes and potential injury or death from exposure.
   Ɣ Reducing speed limits and providing awareness training to contractors may reduce the
      likelihood of injury or death from vehicle or machinery strikes.
   Ɣ Signage, employee awareness training, and mandating slower rates of speed may all help
      drivers recognize crossing snakes and avoid striking them.

GILA TOPMINNOW (Poeciliopsis occidentalis occidentalis) [SPRNCA]
Concerns:
   Ɣ Predation and competition from non-native fishes have been a major factor in their
      decline and continue to be a major threat to the remaining populations. The availability of
      water is critical for the Gila topminnow’s survival, making the species vulnerable to over
      use of local water and groundwater from border activities.
   Ɣ Gila topminnow are associated with aquatic (open water) habitat on the SPRNCA and
      impacts to these habitats may result in direct and indirect effects on the species.
   Ɣ Border activities and construction of the border barrier that overlap with flowing water
      can produce injury, mortality, and reduced reproductive success.
   Ɣ Habitat disturbance may cause habitat avoidance or other changes in behavior, increased
      competition, and habitat modification (e.g., changes in habitat structure, erosion or
      sedimentation, hydrologic condition alterations, and reduced water quality) and loss.
Recommendations/Solutions:
   Ɣ Decontaminate equipment to prevent the transfer of invasive aquatic organisms (crayfish,
      bullfrogs, and other non-native fish species).
   Ɣ Maintain functioning hydrological conditions and manage for impacts of structures and
      staging to avoid contamination, degradation, and erosion of aquatic habitats.
   Ɣ Prevent surface and groundwater withdrawals that could negatively impact native aquatic
      species.
   Ɣ If habitat damage occurs, restore wetlands to support fish populations and replenish
      groundwater recharge.
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 27 of 37




DESERT PUPFISH (Cyprinodon macularius) [SPRNCA]
Concerns:
   Ɣ Desert pupfish are established at several wild sites at the San Pedro Riparian National
      Conservation Area, and are dependent on adequate water quantity and quality to persist.
      Desert pupfish are threatened by competition and predation from non-native aquatic
      species.
   Ɣ Border activities and construction of the border barrier that overlap with flowing water
      can produce injury, mortality, and reduced reproductive success.
   Ɣ Habitat disturbance may cause habitat avoidance or other changes in behavior, increased
      competition, and habitat modification (e.g., changes in habitat structure, erosion or
      sedimentation, hydrologic condition alterations, and reduced water quality) and loss.
Recommendations/Solutions:
   Ɣ Decontaminate equipment to prevent the transfer of invasive aquatic organisms (crayfish,
      bullfrogs, and other non-native fish species) or pathogens.
   Ɣ Maintain functioning hydrological conditions and manage for impacts of structures and
      staging to avoid contamination, degradation, and erosion of aquatic habitats.
   Ɣ Prevent surface and groundwater withdrawals that could negatively impact native aquatic
      species.
   Ɣ If habitat damage occurs, restore wetlands to support fish populations and replenish
      groundwater recharge.

YAQUI CHUB, YAQUI CATFISH, YAQUI TOPMINNOW, BEAUTIFUL SHINER
(Gila purpurea, Ictalurus pricei, Poeciliopsis occidentalis sonoriensis, Cyprinella formosa)
[SBNWR]
Concerns:
    Ɣ These four species are found together in Black Draw and the ponds on SBNWR; these
       habitats are designated critical habitat for these species.
    Ɣ Impingement of water flow in Black Draw from border activities and construction could
       negatively impact their life cycle requirements downstream in Mexico (Black Draw and
       Rio San Bernardino flow north to south, unlike the San Pedro River).
    Ɣ These fish species are highly sensitive to water diminishment, contamination, and
       sedimentation.
Recommendations/Solutions:
    Ɣ Keep the channel clear to promote natural flow.
    Ɣ Avoid any impacts of water reduction, contamination, or sedimentation to the ponds on
       SBNWR or Black Draw, including groundwater withdrawal.
    Ɣ Decontaminate equipment to prevent the transfer of invasive aquatic organisms (crayfish,
       bullfrogs, and other non-native fish species) or pathogens.
    Ɣ Maintain functioning hydrological conditions and manage for impacts of structures and
       staging to avoid degradation, and erosion of aquatic habitats.
    Ɣ Prevent surface and groundwater withdrawals that could negatively impact native aquatic
       species.
    Ɣ If habitat damage occurs, restore wetlands to support fish populations and replenish
       groundwater recharge.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 28 of 37




HUACHUCA WATER UMBEL (Lilaeopsis schaffneriana ssp. recurva) [SPRNCA]
Concerns:
   Ɣ Huachuca water umbel is an aquatic plant restricted to ciénegas, rivers, streams, and
      springs in permanently wet, muddy, or silty substrates. The umbel grows in a few
      populations in southern Arizona and northern Sonora, Mexico. The SPRNCA supports a
      significant population along its banks and contains a critical habitat unit for the umbel.
   Ɣ Huachuca water umbel is susceptible to direct mortality from trampling by human traffic
      and vehicles, or the placement of heavy equipment. It would also be impacted by
      changes in hydrology, as it is intimately linked to water availability. It also can be
      outcompeted by invasive, non-native plants. Long term threats consist of aquatic habitat
      degradation, from unsustainable groundwater withdrawal; wildfire and resulting
      sedimentation and scouring; and the effects of drought and climate change.
Recommendations/Solutions:
   Ɣ Monitor to recognize if Huachuca water umbel is present near aquatic areas. If present,
      demarcate and avoid impacts to the plants.
   Ɣ Maintain a hydrologically stable riparian stream channel and riparian plant community to
      support the establishment, growth, and reproduction of Huachuca water umbel.
   Ɣ Avoid introduction of non-native, invasive plants.

COCHISE PINCUSHION CACTUS (Coryphantha robbinsorum) [SBNWR]
Concerns:
   Ɣ The population that grows west of Guadalupe Canyon is the only known population of
      this very narrow endemic species.
   Ɣ Protecting the cactus from trampling is critical to its survival.
   Ɣ Such trampling may occur as traffic is funneled/shifted around the fence to areas with no
      fence.
Recommendations/Solutions:
   Ɣ CBP/BP install mobile surveillance along the border (where no pedestrian fence occurs)
      to prevent damage/trampling to in SBNWR.

BIRDS (563 species in AZ, including both resident and migratory species)
Concerns:
   Ɣ Birds forage at heights ranging from the ground to the tree canopy level, searching for
      invertebrates, fish, frogs, lizards, insects, and seeds. The average height of the canopy
      along the border is less than 30 feet tall. Birds encountering the fence at foraging height
      are likely to perceive the fence as a barrier and are unlikely to fly higher than the tree
      canopy to cross and unlikely to maneuver themselves through the openings. The border
      fence will cut off part of the home range of any birds along the border. Many migratory
      birds, including listed species, that do not breed at the border stop to forage at the border
      on their way to and from their breeding grounds farther north.
   Ɣ Migrating and dispersing birds that fly lower than 30 feet have a greater probability of
      colliding with the border fence. For example, brown pelicans have already collided with
      the existing border fence in at least two different years in the Yuma area near the lower
      Colorado River. Young dispersing birds and short distance migrants that fly at lower
      elevations are more likely to collide with the fence than long-distance migrants flying at
      higher elevations. Many species (including listed species) that do not breed along the
      Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 29 of 37




     border fly through the border area on their way to and from their breeding grounds farther
     north.
   Ɣ Human traffic that will be curtailed by the pedestrian fence on CPNWR and OPCNM to
     the west and BANWR to the east will now be funneled into the U.S. through the Tohono
     O’Odham Nation’s vegetated perennial, intermittent, and ephemeral drainages.
     Associated human habitat trampling, accidental or intentional fires, and noise and visual
     disturbance will increase in these drainages, adversely impacting migratory and breeding
     birds and their habitat.
Recommendations/Solutions:
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages
     because the greatest density of breeding, dispersing, and migratory birds occurs in these
     corridors. Fencing across and adjacent to drainages impedes bird movement and increases
     the risk of fatal bird collisions.
   Ɣ In all habitats that cross the border, retain the existing vehicle fence rather than
     constructing a pedestrian fence. Although a vehicle fence and adjacent road also
     fragment the landscape, they are less of a barrier than a pedestrian fence. The taller the
     fence, the greater the barrier to migrating and foraging birds.
   Ɣ Avoid fencing in and adjacent to perennial, intermittent, and ephemeral drainages to
     reduce the probability that a) downstream habitat will be damaged by fence blowouts
     during storm events and b) habitat will be damaged from debris buildup along the fence
     and subsequent rerouting of flow.
   Ɣ Protect perennial, intermittent, and ephemeral drainages.

OTHER RARE PLANTS
  Ɣ These include Bertram’s stonecrop (Graptopetalum bartramii), beardless chinchweed
     (Pectis imberbis) and Tumamoca macdougalii (no common name), which occur in the
     border region, though we currently do not know of any populations directly along the
     border area of proposed wall construction. However, if border barriers cause a shift in
     pedestrian or vehicular traffic, these plants and their habitats could be impacted.
  Ɣ It is recommended that surveys could be conducted for these species, positive and
     negative data submitted to the FWS and the HDMS, and any plants located be avoided
     during construction. In addition, human traffic movement post-wall construction should
     be considered in relation to known populations of these rare species and impacts from
     potential increased traffic (e.g. see Coryphantha robbinsorum section above).


ADDITIONAL CONCERNS AND ASSOCIATED LITERATURE:
  Ɣ Temporary disturbance or direct mortality to species during construction; ongoing
     disturbance for maintenance and operations.
     ż It has been well documented that human presence in wildlands can disturb animals,
         causing them to unnecessarily expend energy avoiding people, thereby potentially
         reducing reproductive success (e.g., Manville 1983, van Dyke et al. 1986, Goodrich
         and Berger 1994, Primm 1996; as cited by Kerley et al. 2002, Swaddle et al. 2015,
         Trouwborst et al. 2016, ) or increasing the likelihood of fatal encounters with humans
         (Kasworm and Manley 1990, Saberwal et al. 1994, Khramtsov 1995, Mattson et al.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 30 of 37




         1996; as cited by Kerley et al. 2002). Human disturbance can also lead to range
         abandonment (Jorgenson 1988).
   Ɣ Overall, increased human presence interrupts wildlife behavior that can lead to changes
     in movement, foraging, hunting, access to water, mating, and rearing of young, along
     with changes in circadian rhythm, cell and DNA repair, and other physiological stress
     reactions, all of which can impact fitness and survival over time (Thompson et al. 1968,
     Cherkovich and Tatoyan 1973, Moen et al. 1978, Ramirez et al. 2014, Swaddle et al.
     2015, Bliss-Ketchum et al. 2016, Longcore and Rich 2016a, Longcore and Rich 2016b,
     Trouwborst et al. 2016).

Literature Cited

Arizona Bird Committee. 2019. Field Checklist of the Birds of Arizona. Arizona Field
Ornithologists. Website at: www.azfo.org.

Bliss-Ketchum, L.L, C.E. de Rivera, B.C. Turner, and D.M. Weisbaum. 2016. The effect of
artificial light on wildlife use of a passage structure. Biological Conservation 199:25-28.

Buchmann, S. 2012. E-mail correspondence from Stephen Buchmann to Julie Crawford, U.S.
Fish and Wildlife Service. Re: Diadasia rinconis. March 12, 2012.

Buchmann, S. 2007. Pollinators and plants in peril: Can we prevent a pollinator crisis in North
America? The Plant Press – The Arizona Native Plant Society 31(1): 12-15.

Culver, M. C. Varas, P.M. Harveson, B. McKinney, and L.A. Harveson. 2009. Connecting
wildlife habitats across the U.S.-Mexico border, In: Making Conservation Work Across the US
Mexico Border. Edited by Laura Lopez-Hoffman, E.D. McGovern, and R. Varady, and K.W.
Flessa. The Edge Environmental Science, Law, and Policy Series. University of Arizona Press,
Tucson, AZ

Flesch, A.D., C.W. Epps, J.W. Cain III, M. Clark, P.R. Krausman, and J.R. Morgart. 2010.
Potential effects of the United States-Mexico border fence on wildlife. Conservation Biology
24(1):171-181.

Gaynor, K.M, C.E. Hojnowski, N.H. Carter, and J.S. Brashares. 2018. The influence of human
disturbance on wildlife nocturnality. Science 360, 1232-1235.

Longcore, T. and C. Rich, 2016. Artificial night lighting and protected lands: ecological effects
and management approaches. U.S. Department of the Interior, National Park Service, Natural
Resource Stewardship and Science, Fort Collins, CO. Natural Resource Report
NPS/NRSS/NSNS/NRR-2016/1213.

Longcore, T. and C. Rich. 2016b. Ecological and organismic effects of light pollution. In: eLS.
John Wiley & Sons, Ltd: Chichester, UK.
       Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 31 of 37




Olsson, A., J. Betancourt, M. McClaran, and S. Marsh. 2012. Sonoran desert ecosystem
transformation by a C4 grass without the grass/fire cycle. Diversity and Distributions 18: 10-21.

Ouyang, J.Q., Maaike de Jong, M.H., Visser, M.E., van Grunsven, R.H.A, Spoelstra, K. 2015.
Stressful colors: corticosterone concentrations in a free-living songbird vary with the spectral
composition of experimental illumination. Biology Letters 11, 5-17.

Ramirez, Jr., P., K. Dickerson, J. Lindstrom, C.U. Meteyer, and S. Darrah. 2014. Lapland
longspur mortality at an oil well drilling rig site, Laramie County, Wyoming. Wildlife Society
Bulletin 9999.

Swaddle, J.P., C.D. Francis, J.R. Barber, C.B. Cooper, C.C.M. Kyba, D.M. Dominoni, G.
Shannon, E. Aschehoug, S.E. Goodwin, A.Y. Kawahara, D. Luther, K. Spoelstra, M. Voss, and
T. Longcore. 2015. A framework to assess evolutionary responses to anthropogenic light and
sound. Trends in Ecology & Evolution 9:550-560.

Tepedino, V, J., S.D. Sipes, J.L. Barnes, L.L. Hickerson. 1996. The need for “Extended Care” in
conservation: examples from studies of rare plants in the western United States. pp. 245-248 In:
K.W. Richards, Editor. Seventh international symposium on pollination - Pollination: From
theory to practice. Lethbridge, Alberta, Canada June 23-28, 1996.

Trouwborst, A., F. Fleurke, and J. Dubrulle. 2016. Border fences and their impacts on larger
carnivores, large herbivores, and biodiversity: an international wildlife law perspective. Reciel
25(3)2016.

U.S. Fish and Wildlife Service. 2017. Mexican Wolf Recovery Plan, First Revision. Region 2,
Albuquerque, New Mexico, USA.

Wilcock, C. and R. Neiland. 2002. Pollination failure in plants; why it happens and when it
matters. Trends in Plant Science 7(6): 270-277.

Websites:
Overall species identified at US-Mexico border as of 2018: 878 species
https://www.inaturalist.org/projects/border-bioblitz-2018
For photo and name of each species, see here:
https://www.inaturalist.org/observations?project_id=17162&place_id=any&verifiable=any&capt
ive=any&view=species
    Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 32 of 37
























                     ([KLELW

Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 33 of 37
Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 34 of 37
Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 35 of 37
Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 36 of 37
Case 1:19-cv-00408-TNM Document 72-1 Filed 07/17/20 Page 37 of 37
